614 F.2d 1084
Edwina COX et al., Plaintiffs-Appellants,v.COLLINS RADIO COMPANY, a Division of Rockwell InternationalCorporation, Defendant-Appellee.Herchiel J. JONES, Plaintiff-Appellant,v.COLLINS RADIO CO., etc., Defendant-Appellee.
No. 79-3151.  Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 2, 1980.

Appeal from the United States District Court for the Northern District of Texas, at Dallas; William M. Taylor, Jr., Judge.
Walter L. Irvin, Dallas, Tex., for Edwina Cox, et al.
Hewett, Johnson, Swanson & Barbee, Storrow Moss Gordon, Ernest E. Figari, Jr., Dallas, Tex., for defendant-appellee.
Before GEE, RUBIN and POLITZ, Circuit Judges.
PER CURIAM:


1
Each of the appellants but Calahan executed a release and received consideration for it.  No contention is made that any one of them acted involuntarily or without full knowledge of the facts or as a result of fraud.  Calahan patently failed to satisfy the jurisdictional prerequisites of Title VII.  The appellants were not only represented by counsel, the releases were received in envelopes bearing their lawyer's return address.  No reason not patently insufficient is given why the dismissal of these claims was incorrect.  The appeal is frivolous and it is dismissed.  Appellants are taxed double costs.  Fed.R.App.P. 38.


2
DISMISSED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18